DETAILED ACTION
	This Office Action is in reply to Applicant’s Response filed on Dec 2, 2020 in response to the Non-Final Office Action mailed on Sep 3, 2020, regarding application number 15/762,274. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Claim(s) 6-13 is/are currently pending and has/have been examined.


Response to Amendment 
	The Amendment filed on Dec 2, 2020 has been entered. Applicant’s Remarks filed on Dec 2, 2020 have been considered as follows.
Based on the Amendments to the Claims, the objections previously set forth are withdrawn. 
Based on the Amendments to the Claims, and Page(s) 5-8 of Applicant’s Remarks, the prior art rejection(s) has/have been modified to address the amended claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6-7 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirai et al (WO 2014/141386, as cited in the IDS, where US 2016/0010078, is used as the corresponding document, already of record) in view of Nitta et al (US 2009/0004730, as cited in the IDS, already of record) and in further view of Fowler et al (US 2013/0302807, already of record), Voldman et al (US 2011/0045994, already of record) and Sakai et al (WO 2012017629, 58 pages, see attached document and the corresponding translation). Wilhelm et al (The Mast Cell, Distribution and Maturation in the Rat, Agents and Actions, 1978, already of record) is used as evidence for Claim 7.

Regarding Claim 6, Shirai teaches a system for capturing a biomolecule in a single cell (see: “a device or apparatus that is capable of simultaneously assaying an increased number of cells and efficiently treating molecules in a cell (mRNAs herein”, [0014]) comprising:
an inlet (see Shirai: [0090]);
a two-dimensional array having a plurality of single cell capture holes formed on one surface of a substrate, and biomolecule capture areas inside of the substrate each comprising a biomolecule capture member for capturing a biomolecule extracted from individual cells which are respectively captured by the single cell capture holes (see Shirai: “The nucleic acid trapping sections 4 positioned on the two-dimensional arrays shown in FIG. 1(b) and FIG. 5(c) are packed with beads on which the DNA probes 31 comprising different cell recognition sequences are immobilized”, [0076]; [0090]; see annotated figure);

    PNG
    media_image1.png
    339
    576
    media_image1.png
    Greyscale
A flow channel for flowing a sample, which comprises a plurality of cells to be assayed, from the inlet and in a first direction in parallel with the one surface of the substrate as first flow (see Shirai: “the upper reaction region 7 for introducing cells”, [0062]; [0090] see annotated figure);

Shirai does not teach:
And a structure provided on the surface of the substrate so as to be opposed to the first direction of the downstream side of each of the single cell capture holes.
However, Nitta teaches the analogous art of a cell observation aiding instrument having stoppers (see: Abstract). Nitta further teaches that stoppers, formed in a curved arc (see Nitta: Fig. 2a), can be arranged at suitable intervals (see: [0050]) to allow the cells to remain in a fixed position without being injured (see: [0007]), effectively trapping cells while allowing flow (see: [0056]).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the invention of Shirai and add a further structure opposed to the direction of the flow, such as the stoppers as in Nitta (see Nitta: [0050]), because Nitta teaches that this allows effective trapping of cells while allowing flow (see: [0056]).

Modified Shirai describes a first and second flow patterns, one for capturing the cell on the device and another for moving biomolecules from the cell to the beads (see annotated Figure above). 
However, Fowler teaches the analogous art of single cell capturing devices and methods (see Fowler: Abstract). Fowler teaches that cell positioning, retention and release mechanisms may be based on particle contact with any suitable physical barrier and a combination of flow patterns or external forces (see Fowler: [0126]-[0180]). Fowler further describes that multiple flow streams can be used to deliver a subset of particles to a specific region by use of relative flow directions, such as by applying flow directions that are orthogonal to an inlet flow stream to form a “T-junction” (see Fowler: [0126]-[0180]; [0137]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the first and second flow patterns of modified Shirai to be orthogonal to one another as suggested by Fowler, because Fowler teaches that the use of orthogonal flow patterns can be used to o deliver a subset of particles to a specific region (see Fowler: [0126]-[0180]; [0137]).

Modified Shirai teaches a first and second outlet (see Shirai: [0090]; Fig 5A, element 306 and 307). Modified Shirai does not state how the flow is applied and controlled.
Modified Shirai does not explicitly teach:
A first syringe connected via a first discharging tube to a first outlet;
And a second syringe connected via a first discharging tube to a second outlet;
wherein the first and second discharging tubes are provided with first and second mass flow controllers capable of measuring and controlling the flow volume of the first and second discharging tubes;
wherein the first and second syringes control the flow volume rate such that the flow rate of the first flow is greater than that of the second flow upon cell capture and the flow rate of the second flow is greater than that of the first flow upon biomolecule capture;
and an automatic moving stage unit for moving a position of an inlet relative to a dispensing unit. 
However, Voldman teaches the analogous art of a device and method for microscale particle capture (see Voldman: Abstract). Voldman further teaches that fluid can induced by a unit to induce flow, such as a syringe or pump, and further describes that units to induce flow can be connected to flow controllers (i.e. equivalent to mass flow controllers) and plastic tubing (i.e. equivalent to discharging tubes) (see Voldman: [0110]). Voldman also teaches that the particle capture device can be attached to a computerized (i.e. automatic) moving stage for carrying out observation and analysis (i.e. to be moved relative to the other components of the system necessary for analysis) (see Voldman: [0200]). 
It would have been obvious to one skilled in the art before the filing date of the invention to further modify the invention of modified Shirai to incorporate a first and second syringe fitted 

Modified Shirai teaches a reagent control unit that controls introduction of reagents. 
Modified Shirai does not teach the reagent control unit being a reagent dispensing unit comprising a pressurizer and a set of reagent-accommodating dispensers. 
However, Sakai teaches the analogous art of pressurized dispensing for dispensing a reagents in a nucleic acid optical detection device (see Sakai: Abstract). Sakai further teaches that a reagent dispensing unit comprises a dispensing unit, dispenser holder and pressure line block (i.e. a pressurizer), where the dispenser includes four reservoirs to contain reagents such as dNTPs (i.e. a set of reagent-accommodating dispensers), where the system applies pressure to dispense the reagents (see Sakai: Page 4/58, final partial paragraph). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the reagent control unit of modified Shirai to comprise a reagent dispensing unit comprises a dispensing unit, dispenser holder and pressure line block (i.e. a pressurizer), where the dispense includes four reservoirs to contain reagents such as dNTPs (i.e. a set of reagent-accommodating dispensers) as taught by Sakai, because Sakai teaches that this systems allows for pressurized control of the dispensing of reagents (see Sakai: Page 4/58, final partial paragraph).
Note: Claim(s) 6-8 contain a large amount of functional language (i.e. “for capturing…”, “for flowing”, “for moving”, etc…). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior 

Regarding Claim 7, modified Shirai teaches all the limitations as applied to Claim 6. Modified Shirai further teaches that the length of the curved arc is about enough to exceed the supposed diameter of a cell so as to not easily release the cell (see Nitta: [0055]), implying that the size can be determined by the cell to be “stopped” with the stopper. Modified Shirai further discloses the use of these stoppers to stop rat mast cells for observation (see Nitta: [0101]-[0102]), where the rat mast cells have a size of 13.5 – 17 µm in diameter as evidenced by Wilhelm.
Modified Shirai does not explicitly teach “wherein the structure has a height of 20 µm or less and a width of 20 µm or less”.
However, based on the above teachings, one skilled in the art would have necessarily formed a stopper structure capable of stopping a cell, such as a rat mast cell as in Nitta (see Nitta: [0101]-[0102]), with dimensions that are about enough to exceed the diameter of a cell (such as a 20 µm x 20 µm height x width). Furthermore, one skilled in the art could have necessarily adjusted the dimensions disclosed in Nitta and would be able to further modify the length and width of the structure based on the size of the cell to be analyzed. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the structure in modified Shirai to encompass a range of dimensions adequate for “stopping” cells of different sizes, specifically choosing a size that would not allow the cell of interest to be released (see Nitta: [0055]).

Regarding Claim 11, modified Shirai teaches all the limitations as applied to Claim 6 and further teaches wherein the biomolecule is a nucleic acid (see Shirai: “nucleic acid trapping 

Regarding Claim 12, modified Shirai teaches all the limitations as applied to Claim 6 and further teaches wherein the biomolecule capture member has a probe that specifically binds to the biomolecule (see Shirai: “nucleic acid trapping section is constructed by packing a lot of DNAs (DNA probes) for nucleic acid trapping which are immobilized on beads”, [0072]; “The nucleic acid trapping sections 4 positioned on the two-dimensional arrays shown in FIG. 1(b) and FIG. 5(c) are packed with beads on which the DNA probes 31 comprising different cell recognition sequences are immobilized”, [0076]; see annotated figure above).

Regarding Claim 13, modified Shirai teaches all the limitations as applied to Claim 6 and further teaches wherein the biomolecule capture member is a magnetic bead (see Shirai: “nucleic acid trapping section is constructed by packing a lot of DNAs (DNA probes) for nucleic acid trapping which are immobilized on beads”, [0072]; “The nucleic acid trapping sections 4 positioned on the two-dimensional arrays shown in FIG. 1(b) and FIG. 5(c) are packed with beads on which the DNA probes 31 comprising different cell recognition sequences are immobilized”, [0076]; “There are approximately 106 mRNAs in a cell, and the nucleic acid trapping section for capturing such mRNAs is packed with 1.1x105 magnetic beads”, [0081]; see annotated figure above).

Regarding Claim 14, modified Shirai teaches all the limitations as applied to Claim 6. Modified Shirai teaches the application means connected to the flow channel in the system to generate a first and second flow. This would inherently require an outlet/inlet to connect the structures. 
Modified Shirai does not teach the location of the outlets. 

It would have been obvious to one skilled in the art before the filing date of the invention to modify the location of the outlets of modified Shirai, placing them in any location that would generate a desirable flow pattern, such as placing one outlet on the top of the substrate and the other below of the substrate, as this would have generated an expected flow throughout the system. 


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirai et al (WO 2014/141386, as cited in the IDS, where US 2016/0010078, is used as the corresponding document, already of record) in view of Nitta et al (US 2009/0004730, as cited in the IDS, already of record) and in further view of Fowler et al (US 2013/0302807, already of record), Voldman et al (US 2011/0045994, already of record) and Sakai et al (WO 2012017629, 58 pages, see attached document and the corresponding translation) in further view of Fan et al (US 2015/0299784, already of record). 

Regarding Claim 8, modified Shirai teaches all the limitations as applied to Claim 6. 
Modified Shirai does not teach “further comprising a return channel for returning the plurality of cells discharged on the downstream side of the first direction via the first flow back to the flow channel for flowing a sample comprising the plurality of cells”.

It would have been obvious to one skilled in the art before the filing date of the invention to further modify the invention of modified Shirai to arrange the device such that it contained a means to recirculate the discharged cells and flow them through the device again as in Fan (see Fan: [0217]), because Fan teaches that this facilitates uniform distribution of the cells over the array (see Fan: [0217]). 


Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirai et al (WO 2014/141386, as cited in the IDS, where US 2016/0010078, is used as the corresponding document, already of record) in view of Nitta et al (US 2009/0004730, as cited in the IDS, already of record) and in further view of Fowler et al (US 2013/0302807, already of record), Voldman et al (US 2011/0045994, already of record) and Sakai et al (WO 2012017629, 58 pages, see attached document and the corresponding translation). 

Regarding Claim 9, modified Shirai teaches a method for capturing a biomolecule in a single cell (see: “method for mRNA analysis at the single-cell level”, [0001]) comprising:
providing the system according to Claim 6 (see: Claim 6 rejection)
flowing a sample, which comprises a plurality of cells to be assayed, via the flow channel of the system so as to generate a flow parallel with one surface of a substrate of a two-dimensional array, thereby capturing individual cells by each of single cell capture holes on the two-dimensional array (see Shirai: “a solution 
generating a flow in parallel with the one surface of the substrate, thereby washing the two-dimensional array (see Shirai: “unnecessary cellular tissues and agarose were removed by washing”, [0091], with this flow being necessarily in a direction parallel to the surface as to not move the unnecessary components into the nucleic acid trapping region); 
Modified Shirai further teaches forming electrodes inside the substrates and applying an electric field to allow nucleic acids to migrate from the trapped cells to the nucleic acid trapping section immediately below the trapped cells (i.e. flow orthogonal to the surface) (see Shirai: [0090]). 
Modified Shirai does not explicitly teach:
and generating a flow that is orthogonal to the one surface of the substrate so as to lyse each captured cell, thereby capturing a biomolecule by a biomolecule capture member of the two-dimensional array.
However, Fowler teaches the analogous art of methods and systems for multiple single-cell capturing and processing using microfluidics (see Fowler: Abstract). Fowler further teaches that a retention mechanism may retain particles by pushing the particle against passage surfaces, typically by exerting a force that is generally orthogonal to fluid flow (see Fowler: [0150]). One skilled in the art would have known that this could be applied to cells, cellular components, or cellular contents (i.e. biomolecules such as nucleic acids).
It would have been obvious to one skilled in the art before the filing date of the invention to further modify the method of modified Shirai and use orthogonal flow as in Fowler (see Fowler: [0150]) to retain biomolecules such as nucleic acids, because Fowler teaches that orthogonal flow allows the retention of particles (see Fowler: [0150]).

Regarding Claim 10, modified Shirai teaches all the limitations as applied to Claim 9 and further teaches wherein the biomolecule is a nucleic acid (see Shirai: “nucleic acid trapping section is constructed by packing a lot of DNAs (DNA probes) for nucleic acid trapping which are immobilized on beads”, [0072]).


Response to Arguments
Applicant's Arguments, filed on Dec 2, 2020, towards the previous prior rt rejections on Page(s) 5-8 have been fully considered but are moot because the arguments are towards the claim amendments and do not apply to the current rejection. However, as the examiner is relying on some of the same references as in the previous Office Action, the arguments will be addressed in the interest of compact prosecution.
Applicant argues, on Page(s) 5-6 of their Remarks, that Shirai does not teach various aspects of the claimed invention, and that one skilled in the art would not be motivated to modify Shirai due to the reference’s emphasis on cost-effectiveness. 
The examiner respectfully disagrees. 
Regarding the reference and the rejection, the examiner first notes that Applicant argues towards each of the references individually without taking into account the combination of references. Therefore, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The examiner also notes that the fact that Shirai emphasizes the benefit of cost effective devices does not equal a teaching away or discrediting of any additional modifications. The examiner has set forth 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               
/Benjamin R Whatley/Primary Examiner, Art Unit 1798